UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7785



HORACE GANT,

                                              Plaintiff - Appellant,

          versus


DEPARTMENT  OF  CORRECTIONS; ROY COOPER,
Attorney General for the State of North
Carolina,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-02-627-5-H)


Submitted:   February 6, 2003          Decided:     February 12, 2003


Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Horace Gant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Horace Gant appeals the district court’s orders dismissing his

42 U.S.C. § 1983 (2000) complaint as frivolous; and denying his

Fed. R. Civ. P. 60(b) motion.   We have reviewed the record and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Gant v. Dep’t of Corr., No. CA-02-627-5-H

(E.D.N.C. filed Sept. 27, 2002 & entered Oct. 1, 2002; filed Nov.

4, 2002 & entered Nov. 5, 2002).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2